Title: From James Madison to James Madison, Sr., 15 March 1792
From: Madison, James
To: Madison, James, Sr.


Hond SirPhilada. March 15. 1792.
The last letter recd. from you was that of Feby. 1. Since my answer to that the state of the roads & rivers has been such as to render the conveyance of letters very tedious if not uncertain, and hence to produce the interval between that date & the present. I now inclose 5 Nos. of the National Gazette which continue the intelligence throughout the period of my silence. You will find noticed the progress of the business in Congs. and particularly the bills that have passed into laws. The representation-bill which as it went to the Senate proposed again the simple ratio of 1 for 30,000 applied to the respective numbers in each state, and a second Census within a short time to be followed by a like ratio, has come back with the latter provision struck out, and the former so altered as to make the number of Reps. amount to 120, instead of 112. This is the more extraordinary as the no. 112 was considered before as too great and a ratio of 1 for 33,000 insisted on & the bill sacrificed to it. The secret of the business is that by these different rules the relative number of Eastn. & Southn. members is varied. The number of 120 is made out by applying 1 for 30,000 to the aggregate population of the U. S. and allowing to fractions of certain amount an additional member.
The House of Reps. have been for several days taken up with the Georgia election, which will probably consume several more. A good deal of the more important business still remains to be done; altho’ there seems to be a pretty general determination to close the Session early in next month.
Leiper has not yet sold your Tobo. The price continues so low that he thinks a change must be for the better & ought to be waited for. The price of sugar has rather risen of late, and seems likely [to] remain high for some time. The state of the public debt has fallen considerably as you will see by the inclosed papers. You had better have complied with my advice with regard to your little interest in that article, and had in my opinion still better send me a power of attorney as to the principal as well as the interest. With my dutiful regards to my mother I remain Yr. affe. son
Js. Madison Jr
